Interim Decision #1660

MATTES

or Itormitzr

In Visa, Petition Proceedings
A-14965713

Decided by District Director October 14, 196'e
Since a dietitian who has -a bachelor's degree with a major in foods and
nutrition and has completed a one-year dietetic iaternahlp program approved
by the American Dietetic Association, or has the equivalent of such education and training, is a member of the professions within the meaning of
section 101(a) (32) of the Immigration and Nationality Act, as amended
by P.L. 89 280, a visa petition is approved to accord bonofiefur7, a qmdified
-

dietitian who has a master of science degree with a major in foods and
nutrition, preference classification undeK section 203(a) (3) of the Act, as
amended.

Discussion: The petition was filed to accord the beneficiary a
third preference classification as a member of the professions based
upon her qualifications as a, dietitian. The beneficiary is a female,
single, native and citizen of the Philippines, age 46, presently residing in New Westminster, British Columbia, Canada.
The beneficiary received a bachelor of science degree in education
in November 1950 from Arellano University, Manila, Philippines,
and a master of science degree with a major in foods and nutrition
in June 1962 from the University of Connecticut, Storrs, Connect
cut. She has been employed as a therapeutic dietitian from September 1961 to March 1963 by St. Vincent's Hospital Bridgeport, Conneticut, and as a dietitian from October 1964 to date by St. Mary's
Hospital, New Westminster, British Columbia, Canada. She has
been an active member- of The American Dietetic Association since
June 1963. The beneficiary intends to engage in her profession in
the United States as a professional dietitian.
A certification pursuant to section 212(a) (14) of the Act, as
amended, has been issued by the Department of Labor.
Dietitians are listed among professional occupations under code
0-39.93 in the Dictionary of Occupational Titles, Volume II, second
869

Interim Decision #1660 .
edition, prepared by the -United.-States Department of Labor. In
the third edition of the above publication, dietitians are listed under
profeisional, technical, and managerial occupations, code 077.
Dietitians plan and supervise the preparation and serving of appetizing and nutritious meals to help people maintain and recover good.
health. Their work includes planning general menus and modified
diets that meet nutritional requirements for medical treatment,
supervisbag the personiel who prepare and serve the meals, managing purchases and accounts, and providing guidance on good. eating habits. They may also serve as instructors in the field of nutrition or take part in research projects concerned with the nutritional

needs of the aging, persons with chronic diseases, or space travelers.
The Occupational Outlook Handbook, 1900-67 edition, of the
United States Department of Labor, states that the minimum education requirement for dietitians is a bachelor's degree with a major
in foods and nutrition and that to qualify for professional recognition, The American Dietetic Association recommends completion of
a one-year dietetic internship program approved by the Association.,
or three years of experience, including two years under the supervision of a dietitian who is a member of the AssoCiation. Graduate

education is usually required for advancement to higher level positions in teaching, research, administrative didetics, or public health
nutrition.
in a pamphlet issued in January 1901 by The American Dietetic
Association, Chicago, Illinois, dealing with opportunities in dietetics,
it is stated that dietetics is a young and vigorous profeision and
there is oppoitunity for professional standing and advancement.
The remarks made by Dr_ John S_ Lundy of the Mayo Clinic,

Rochester, Minnesota, during the course of a speech presented before
the 1959 graduating class of dietetic interns of St. Mary's Hospital,'
Rochester, Minnesota, are contained in the April 1980 issue of the
"Journal of The American Dietetic Association". In this speech
he said that it has been established that dietetics is a profession and
-that his remarks would be concerned with education in preparation
for the profession of dietetics. He told. the membeA of this class
that the great need of their profession was for as many as possible
of them to continue their education in graduate studies. Dr. Lundy
indicated that of the 14,000 members of The American Dietetic
Association approximately 2,000 have the master's degree in nutrition
and 200 hold the degree of .cloctor of philosophy.
- It is concluded. that a. person who has. a bachelor's degree with a
major in foods and nutrition and has completed a one-year dietetic
870

Interim Decision *1660
internship program approved by The American. Dietetic Association
or a person who has the equivalent of such education and traini
is a member of the professions within the meaning of sections 101
(a) (32) and 203(a) (3) of the:Act, as mended. 'The applicant is
entitled to classification as a member of the professions by virtue of
her educational attainments.
ORDER: It is ordered that the petition. be approved and the
beneficiary accorded third preference under section 203(a) (3) of the
Immigration and Nationality Act, as amended.
Cf

871

